Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Please note that the instant application has been transferred to examiner Ganapathirama Raghu (571-272-4533), Art Unit: 1652, and all future correspondence regarding this application must be addressed to said examiner.
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/31/2022 has been entered.
In response to Patent Board Decision/Examiner Affirmed mailed on 08/31/2022, applicants’ response dated 10/31/2022 is acknowledged; in said response applicants’ have amended claim 1 and cancelled claims 15-16 and 21. Amended claims 1, 6-13, 19, 32, 35-36 and 49-51 are pending in this application; claims 9-10 remain withdrawn as being drawn to non-elected inventions and amended claims 1, 6-8, 11-13, 19, 32, 35-36 and 49-51 are now under consideration for examination. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) is acknowledged. This application claims benefit of Provisional applications: 60/994,790 filed on 09/20/2007 and 61/049,350 filed on 04/30/2008. However, note that the instant amended claims 1, 6-8, 11-13, 19, 32, 35-36 and 49-51 are given the priority date of Provisional application 61/049,350 filed on 04/30/2008, as the claimed subject-matter of amended claims 1, 6-8, 11-13, 19, 32, 35-36 and 49-51 is only disclosed in the Provisional application 61/049,350 filed on 04/30/2008.  
New-Matter/Objection to Specification
	Upon further review of claims amendment; Amended claim 1 and claims 6-8, 11-13, 19, 32, 35-36 and 49-51 depending therefrom are objected to under 35 U.S.C. 132(a), because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: Amended claim 1 (dated 10/31/2022) recites “… wherein the host cells produce between 0.01 and 0.70 grams of the heterologous C5-C20 isoprenoid compound per liter of fermentation reaction mixture, and…”, as claimed was not contemplated in the specification as originally filed dated 09/19/2008, nor support for the amended claim 1 (dated 10/31/2022) can be found in Fig. 10D as originally filed on 09/19/2008. 
	Applicants’ in their REMARKS section dated 10/31/2022 (page 5, paragraph 3) have indicated the following: “Claim 1 is amended to recite production of amorphadiene at between 0.01 and 0.20 grams per liter of culture. The amendments are supported by claim 21 as originally filed, Example 9 as originally filed, and FIG. 10D as originally filed”.
Reply: Applicants' arguments have been considered but are found to be non-persuasive for the following reasons: At the outset there is a discrepancy in applicants arguments and what the amended claim 1 (dated 10/31/2022) recites, i.e., Amended claim 1 (dated 10/31/2022) recites “… wherein the host cells produce between 0.01 and 0.70 grams of the heterologous C5-C20 isoprenoid compound per liter of fermentation reaction mixture, and…”; there is no support in the specification as originally filed 09/19/2008 and additionally, there is no support in Fig. 10D as originally filed on 09/19/2008, the yield of amorphadiene is well below 0.70 grams in Fig. 10D. Clarification and correction is required.  
New Matter-Claim Rejections: 35 USC § 112, first-paragraph
Amended claim 1 and claims 6-8, 11-13, 19, 32, 35-36 and 49-51 depending therefrom dated 10/31/2022 are rejected under 35 U.S.C. 112, first paragraph/new-matter, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended Claim 1 (dated 10/31/2022) is rejected because, claim 1, recites the following subject “… wherein the host cells produce between 0.01 and 0.70 grams of the heterologous C5-C20 isoprenoid compound per liter of fermentation reaction mixture, and…” and is considered to be new matter. The scope and the breadth of amended claims 1, 6-8, 11-13, 19, 32, 35-36 and 49-51 as claimed in 10/31/2022 was not contemplated in the specification as originally filed dated 08/28/2014, no support for the amended claim 1 (dated 10/31/2022) can be found in the parental in the specification as originally filed dated 09/19/2008, nor support for the amended claim 1 (dated 10/31/2022) can be found in Fig. 10D as originally filed on 09/19/2008; see Purdue Pharma L.P. v. Faulding Inc., 230 F .3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir. 2000). 
Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, 11-13, 19, 32, 35 and 49 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al.,  (Nat. Chem. Biol., 11/15/2006, pages 1-9) in view of Carrau et al., (FEMS Microbiol. Lett., 2005, Vol. 243: 107-115).
Chang et al., teach methods of producing a isoprenoid, including amorphadiene comprising culturing a microorganism (preferably Saccharomyces cerevisiae or Escherichia coli) transformed with nucleic acids encoding all enzymes of an enzymatic pathway for making isopentyl pyrophosphate selected from a mevalonate pathway or a DXP pathway (page 3) and having an ability to produce the isoprenoid in a medium comprising a sugar-based carbon source (page 1).  Chang et al., teach that the enzymes of the mevalonate pathway include acetoacetyl-CoA synthase (another name for acetyl-CoA acetyltransferase), hydroxymethyl-CoA (HMG-CoA) synthase, HMG-CoA reductase, mevalonate kinase, phosphomevalonate kinase, and mevalonate pyrophosphate decarboxylase (Scheme 2a). Chang et al., teach that fermentations to produce an isoprenoid can be cultivated for at least 24 hrs. (page 3) and teach the production of up to 480 mg/L of amorphadiene (page 3). Chang et al., do not teach fermentation conditions in which the fermentation is performed under anaerobic or microaerobic conditions.
Carrau et al., teach fermentation conditions for the optimal production of several different isoprenoids including several C10 (linalool, α-terpineol, citronellol, and geraniol) and C15 isoprenoids (farnesol and nerolidol) in Saccharomyces cerevisiae and teach that microaerobic conditions favored the highest terpene accumulation (page 110) although the optimal conditions for particular terpenes varied (Figures 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art using the methods of Chang et al., to produce a isoprenoid in Saccharomyces cerevisiae to cultivate the yeast under a variety of oxygen availability conditions including microaerobic and anaerobic conditions to determine the optimal fermentation conditions for the specific isoprenoid to be produced.
Claim 8 and 36 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al.,  (Nat. Chem. Biol., 11/15/2006, pages 1-9) in view of Carrau et al., (FEMS Microbiol. Lett., 2005, Vol. 243: 107-115) as applied to claims 1, 6, 7, 11-13, 19, 32, 35 and 49 above, and further in view of Bailey et al. (US PGPUB 2011/0039299).
	Chang et al., and Carrau et al., are discussed above. Neither Chang et al., nor Carrau et al., teach fermentation conditions in which the fermentation includes a period of time where phosphate is limited (as in claims 8 and 36).
	Regrading claims 8 and 36, Bailey et al., teach that use within an isoprenoid production method of a limiting nutrient, including in particular limiting phosphate, can by utilized to control metabolism of a particular intermediate and/or to adjust the relative production of particular isoprenoid compounds. (see paragraph [0207]).
	Therefore, it would have been obvious to one to modify the cultures of Chang et al., to include a period of phosphate limitation in order to determine the effect of variation in this parameter on the production of the specific isoprenoid compound being produced by Chang et al.
Claims 50 and 51 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al.,  (Nat. Chem. Biol., 11/15/2006, pages 1-9) in view of Carrau et al., (FEMS Microbiol. Lett., 2005, Vol. 243: 107-115) as applied to claims 1, 6, 7, 11-13, 19, 32, 35 and 49 above, and further in view of Ro et al. (Nature, 2006, Vol. 440: 940-943).
Chang et al., and Carrau et al., are discussed above. Neither Chang et al., nor Carrau et al., teach fermentation conditions in which the fermentation is continued for at least 48 or 72 hours (as in claims 50-51).
Regrading claims 50-51, Ro et al., teach fermentations for the production of amorphadiene in which the production strain was cultivated for 144 hours (Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art to maintain the fermentation conditions for up to 144 hours.
Applicants’ have traversed the above 35 U.S.C. 103 rejection with the following arguments following claim amendments: (see pages 5-6 of Applicants’ REMARKS dated 10/31/2022). 
	Applicants’ argue: “… Applicant respectfully submits that claims 1, 6-8, 11-13, 19, 32, 35, 36, and 49-51 are not obvious over the cited references. Pursuant to MPEP §706(h)(XI), Applicant respectfully requests the Examiner consider the amendments of the claims and new showing of facts. First, claim 1, and dependent claims 6-8, 11-13, 19, 32, 35, 36, and 49-51, recite methods of producing amorphadiene. These claims are substantially narrower than the claims considered in the Decision on Appeal. Further, cited reference Carrau relates to production of linalool, terpineol, citronellol, geraniol, nerolidol, or farnesol, not amorphadiene. In addition, alleged microaerobic conditions had opposing effects on the production of linalool, terpineol, citronellol, geraniol, nerolidol, or farnesol in Carrau Figures 1-3, demonstrating unpredictable results.
	Second, the application as filed in Example 9 and Figure 10 provides evidence unexpectedly superior results compared to Carrau. In Carrau, Figures 1-3 provide production of compounds up to 5.0 micrograms per liter (0.000005 grams per liter). In contrast, claim 1 and Example 9 and Figure 10 provide production of amorphadiene from 0.01 to 0.70 grams per liter under the claimed conditions. This is several orders of magnitude greater than the production provided by Carrau. Obviousness rebuttal evidence may “include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art.” MPEP §2145. For at least these reasons, Applicant submits that claims 1, 6-8, 11-13, 19, 32, 35, 36, and 49-51 are not obvious over the cited references. Withdrawal of the rejections is respectfully requested.

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the reasons stated on record in the Office-actions dated 03/12/2019, 08/19/2019, 04/13/2020, the Patent Board Decision dated 08/31/2022 and additionally  following reasons: 
Contrary to applicants’ arguments, examiner maintains the following position “Amended claim 1 (dated 10/31/2022) recites “… wherein the host cells produce between 0.01 and 0.70 grams of the heterologous C5-C20 isoprenoid compound per liter of fermentation reaction mixture, and…”, as claimed was not contemplated in the specification as originally filed dated 09/19/2008, nor support for the amended claim 1 (dated 10/31/2022) can be found in Fig. 10D as originally filed on 09/19/2008” and is New-matter.
The prima facie rejection does not have to rely upon the same motivation as applicant’s nor require an expectation of achieving the results demonstrated by applicant.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
As far as the applicant is arguing the presence of unexpected results, the following is noted: The burden is on applicant to establish that results are unexpected and significant.  MPEP 716.02(b).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); MPEP 716.02(b). “An affidavit or declaration under 37 CFR 1.132 [or data from the specification] must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP 216.02(e). "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c)(II).  
Contrary to applicants’ arguments, primary reference Chang et al.,  (Nat. Chem. Biol., 11/15/2006, pages 1-9) teach the claimed range of amorphadiene of the instant application; and secondary reference Carrau et al., (FEMS Microbiol. Lett., 2005, Vol. 243: 107-115) provide teaching, suggestion and motivation (see page 114, col. 1 reproduced below) to skilled artisans and would reasonably expect oxygen availability to be a result effective parameter even in the absence of the disclosure of Carrau et al., as it is a well known modifier of the growth rate of microorganisms, along with carbon source, temperature, pH, and nitrogen availability. Skilled artisans are well aware that while growth rate and product production are not necessarily equivalent they are related and factors which effect one are highly likely to effect the other, even though the optimum values for one may be different than for the other. The results of Carrau et al., simply increase the expectation that oxygen availability will be a result effective parameter in the production strains of Chang et al., by explicitly showing that it is result effective for the amount of various terpenes produced in the wine yeast of Carrau et al., and motivate the use of a full range of oxygen availability conditions including high oxygen, microaerobic conditions and anaerobic conditions. Said teaching, suggestion and motivation of Carrau et al., also applies to genetically engineered microorganisms comprising heterologous enzymes for enhancing the production of precursors involved in the production of isoprenoids and the final products, derivatives of isoprenoids such as amorphadiene.  
Carrau et al., (FEMS Microbiol. Lett., 2005, Vol. 243: 107-115), page 114, col. 1:
3.4. “MCC pathway”: a model for the formation of monoterpenes in S.cerevisiae

In Fig. 4, we propose a hypothetical model for the formation of monoterpenes in S. cerevisiae, probably occurring in the mitochondrion and related to leucine metabolism that could account for the stimulation of their formation by microaerobic conditions and high assimilable nitrogen in a chemically defined medium. This scheme depicts possible mechanisms for the formation of the monoterpenes detected in this work. The putative GPP synthase of mitochondrial localization identified in this work in the Saccharomyces cerevisiae genome, argues in favor of this hypothesis. These separate pathways (one in mitochondria and the other in cytosol) would explain the differences found in the present work between monoterpene formation and sesquiterpene metabolism. Furthermore, this model could also explain the report of Casey et al. [41], about HMGR1 and HMGR2 isozymes in S. cerevisiae, the production of geraniol by erg 20 mutants [15] and the proposed compartmentation of the MVA pathway for the production of carotenoids and sterols in fungal cells(22,43,44].

	Examiner also finds support in the following scientific findings/references that provide clear teaching, suggestion and motivation for culturing isoprenoid producing cells under microaerophilic conditions/dissolved oxygen concentrations at less than 20% to increase isoprenoid production. Multiple lines of evidence disclose host cells, isoprenoid pathway enzymes, substrate utilization, precursor production, culturing conditions and are well understood and defined. 
Barberel et al., (Biotechnol Genet. Eng. Rev., 2000, Vol. 1: 281-323): Aeration and dissolved oxygen influences the production of secondary metabolites including isoprenoids; “Oxygen and Yeast metabolism”, O2-related physiological phenomena dependent on species and sugar uptake “Pasteur effect” and “Crabtree effect” (page 291; and entire document); many genes are differentially expressed in response to O2 (page 292); isoprenoids (page 306); mechanisms to control initiation of biosynthesis is controlled by pH, O2 level, (NH4+) level and phosphate a crucial growth-limiting nutrient in many fermentations (see pages 310-314);
Choi et al., (Process Biochem., 2005, Vol. 40: 3225-3229) teach restricted electron flux and decrease in dissolved oxygen level from 20% to 5% increased intracellular CoQ10 an isoprenoid containing compound (see Abstract;  Table 2, page 3227; Conclusion; and entire document);
Rosenfeld et al., (Yeast , 2003, Vol. 20: 1115-1114) teach initial steps in isoprenoid synthesis do not require oxygen and specifically teach HMG2, the anerobic counterpart of two hydroxymethylglutaryl-CoA reductase isoforms involved in mevalonate synthesis, ERG9 is positively regulated by fatty acids and negatively regulated by oxygen (col. 2, page 1124); and 
Maury et al., (Adv Biochem Engin/Biotechnol., 2005, Vol. 100: 19-51) teach the mevalonate pathway of Saccharomyces cerevisiae is well characterized, well understood and consists of two parts, an early isoprenoid section of the pathway, common to many branches and ending with formation of farnesyl diphosphate (FPP) and this partition of the pathway is reflected in the oxygen requirements and this constraint does not exist for the first part of the pathway (see pages 26-27 and Fig. 3); hence a skilled artisan would be motivated to regulate the dissolved O2 percentage during culturing conditions for optimizing the yield of isoprenoids. 
Examiner also takes the position; 
(i) Obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness; 
(ii) Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness; and
(iii) The Supreme Court has acknowledged: 
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation...103 likely bars its patentability...if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions ...... the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added). 

	In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Note that the instant amended claims 1, 6-8, 11-13, 19, 32, 35-36 and 49-51 are given the priority date of Provisional application 61/049,350 filed on 04/30/2008, as the claimed subject-matter of amended claims 1, 6-8, 11-13, 19, 32, 35-36 and 49-51 is only disclosed in the Provisional application 61/049,350 filed on 04/30/2008.  
Upon further review of claims amendment; Amended claim 1 and claims 6-8, 11-13, 19, 32, 35-36 and 49-51 depending therefrom are objected to under 35 U.S.C. 132(a), because it introduces new matter into the disclosure.
Amended claim 1 and claims 6-8, 11-13, 19, 32, 35-36 and 49-51 depending therefrom dated 10/31/2022 are rejected under 35 U.S.C. 112, first paragraph/new-matter, as failing to comply with the written description requirement.
Claims 1, 6, 7, 11-13, 19, 32, 35 and 49 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al.,  (Nat. Chem. Biol., 11/15/2006, pages 1-9) in view of Carrau et al., (FEMS Microbiol. Lett., 2005, Vol. 243: 107-115); Claim 8 and 36 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al.,  (Nat. Chem. Biol., 11/15/2006, pages 1-9) in view of Carrau et al., (FEMS Microbiol. Lett., 2005, Vol. 243: 107-115) as applied to claims 1, 6, 7, 11-13, 19, 32, 35 and 49 above, and further in view of Bailey et al. (US PGPUB 2011/0039299); and Claims 50 and 51 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al.,  (Nat. Chem. Biol., 11/15/2006, pages 1-9) in view of Carrau et al., (FEMS Microbiol. Lett., 2005, Vol. 243: 107-115) as applied to claims 1, 6, 7, 11-13, 19, 32, 35 and 49 above, and further in view of Ro et al. (Nature, 2006, Vol. 440: 940-943).
Claims 9-10 remain withdrawn as being drawn to non-elected inventions.
Conclusion
	None of the claims are allowable. Claims 1, 6-8, 11-13, 19, 32, 35-36 and 49-51 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652